Order, entered March 4,1964, denying defendant’s motion to vacate on grounds in the nature of a writ of error coram nobis, an order of January 24, 1957, dismissing his appeal from a judgment of conviction of July 24, 1951 for illegal possession of dangerous weapons and sentencing him, after trial, to two consecutive prison terms of 13 to 14 years each, unanimously reversed, on the law, and the proceedings remanded to Supreme Court for a hearing. A sufficient showing is made, prima facie, that defendant’s appeal may have been dismissed for neglect due to lack of notice and to indigency and ignorance of the defendant (e.g., People v. Adams, 12 N Y 2d 417). The record shows that defendant made an effort to obtain an affidavit from his then lawyer which effort at the time of the making of the petition had not been successful through no apparent fault of defendant. Concur — Botein, P. J., Breitel, Steuer, Capozzoli and Witmer, JJ.